Citation Nr: 0214092	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefits 
purposes.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from April 1968 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant and the veteran were married in August 
1966; they received a final judgment of divorce in August 
1994.

2.  At the time of the veteran's death in October 2000, the 
appellant was not legally married to the veteran.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
dependent spouse for VA death benefit purposes.  38 U.S.C.A. 
§ 101 (West 1991); 38 C.F.R. §§ 3.1(j), 3.50 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension, Dependency and Indemnity Compensation and 
accrued benefits are payable to a "surviving spouse" who 
meets the legal criteria for entitlement to such benefits.  
38 U.S.C.A. §§ 1521, 1541, 5121 (West 1991 & Supp. 2002).
A "spouse" is a person of the opposite sex whose marriage 
to the veteran meets the requirements noted in 38 C.F.R. § 
3.1(j).  38 C.F.R. § 3.50(a).  The term "surviving spouse" 
is defined in pertinent part as a person of the opposite sex 
who (1) was the lawful spouse of a veteran at the time of the 
veteran's death, and (2) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without fault of the spouse), and (3) who has not remarried.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  "Marriage," for VA 
purposes, means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  

The appellant in this case cannot be considered to be the 
"surviving spouse" of the veteran in that at the time of 
the veteran's death in October 2000, he and the appellant 
were not married.  Although the appellant and veteran were 
married in August 1966, the evidence of record clearly shows 
that the veteran and the appellant were divorced by final 
judgment dated in August 1994.  The appellant does not 
allege, and the facts do not show, that she and the veteran 
married or living together at the time of his death.  Nor 
does she contest the validity of the divorce.  Rather, she 
argues that she was married to the veteran throughout his 
entire period of military service and should be entitled to 
death benefits based on the years she was in fact married to 
the veteran.  She has also argued that she and the veteran 
remained close friends after the divorce.  For example, she 
has reported helping the veteran when he was ill and even 
occasionally staying with him to make certain he was not 
alone.

Despite the appellant's assertion of a past marriage and a 
continuing friendship with the veteran, the law provides for 
payment of VA death and accrued benefits to a surviving 
spouse, not a former spouse.  The appellant is not shown to 
have been legally married to the veteran at the time of his 
death and as such she is not entitled to recognition as the 
veteran's surviving spouse for VA purposes and has no legal 
basis to claim entitlement to DIC benefits, improved death 
pension benefits, or accrued benefits.  The law in this case 
is dispositive; therefore, the appellant's claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Additionally, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in cases where the law and not the evidence is 
dispositive, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (see also 
regulations published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326)), is not applicable to the appeal.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As such, no 
further action is required pursuant to the VCAA.  


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA death benefit purposes is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

